               Case 2:20-cv-01685-JLR Document 8 Filed 03/25/21 Page 1 of 3




 1
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          CASE NO. C20-1685JLR
11
                            Plaintiff,
12
                     v.
13
      $13,000 IN U.S. CURRENCY, AND ANY
                                                         DEFAULT JUDGMENT
14    ACCRUED INTEREST,
                                                         OF FORFEITURE
15                        Defendant.
16
17
18          THIS MATTER comes before the Court on the United States’ Motion to Enter
19 Default Judgment of Forfeiture (“Motion”) (Dkt. No. 7). The CRXUW, having reviewed the
20 Motion, as well as the other pleadings and papers filed in this matter, FINDS entry of a
21 Default Judgment of Forfeiture is appropriate because:
22              x The United States properly served, by direct notice and publication, all
23                  potential claimants to the above-captioned currency (Declaration of AUSA
24                  Michelle Jensen in Support of Request for Clerk of Court to Enter Default,
25                  Dkt. No. 5-1);
26              x No one has filed a claim to the currency or otherwise appeared in this case;
27
28
     Default Judgment of Forfeiture - 1                                UNITED STATES ATTORNEY
                                                                      700 STEWART STREET, SUITE 5220
     U.S. v. $13,000 in U.S. Currency, CV20-1685-JLR
                                                                        SEATTLE, WASHINGTON 98101
                                                                              (206) 553-7970
                 Case 2:20-cv-01685-JLR Document 8 Filed 03/25/21 Page 2 of 3




 1               x On February 16, 2021, the Clerk entered default against all potential
 2                  claimants (Order of Default, Dkt. No. 6); and,
 3               x The currency, and any interest that has accrued at the established rate
 4                  provided by 28 U.S.C. § 1961(a), constitutes a sum certain, in that it is a
 5                  sum that can be made certain by computation (Declaration of AUSA
 6                  Michelle Jensen in Support of Motion for Clerk to Enter Default Judgment,
 7                  Dkt. No. 7-1).
 8
 9          NOW, THEREFORE, THE COURT ENTERS Default Judgment of Forfeiture, as

10 follows:
11       1.         The above-captioned currency, and any interest that has accrued on them at

12 the established rate provided by 28 U.S.C. § 1961(a), is fully and finally forfeited, in its
13 entirety, to the United States pursuant to 21 U.S.C. § 881(a)(6), for violations of 21
14 U.S.C. §§ 841(a)(1) and 846; hereafter, no right, title, or interest in the currency and any
15 accrued interest shall exist in any other party; and,
16          2.      The United States Marshals Service, the United States Postal Service,

17 and/or their agents and representatives, shall dispose of the currency and any accrued
18 interest as permitted by governing law.
19
            IT IS SO ORDERED.
20
21          DATED this WK day of March, 2021.
22
23
24
                                               A
                                             ________________________________
                                             +RQ-DPHV/5REDUW
25                                           8QLWHG6WDWHV'LVWULFW-XGJH

26
27
28
     Default Judgment of Forfeiture - 2                                  UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. $13,000 in U.S. Currency, CV20-1685-JLR
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
               Case 2:20-cv-01685-JLR Document 8 Filed 03/25/21 Page 3 of 3




1 Presented by:
2
3 /s Michelle Jensen
  MICHELLE JENSEN
4
  Assistant United States Attorney
5 United States Attorney’s Office
  700 Stewart Street, Suite 5220
6
  Seattle, WA 98101
7 (206) 553-2619
  Michelle.Jensen@usdoj.gov
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Default Judgment of Forfeiture - 3                       UNITED STATES ATTORNEY
                                                             700 STEWART STREET, SUITE 5220
     U.S. v. $13,000 in U.S. Currency, CV20-1685-JLR
                                                               SEATTLE, WASHINGTON 98101
                                                                     (206) 553-7970
